PER CURIAM.
The Superintendent of St. Elizabeths Hospital lias appealed from an order of the District Court discharging on habeas corpus an inmate of the hospital, appellee De Marcos. The trial judge denied appellant’s request that appellee be required to furnish bond on his release pending appeal to this court, and appellant 'now applies to this court to commit appellee pending final determination of this appeal or to require him to furnish sufficient recognizance to insure his appearance to answer and abide by the judgment on this appeal.
The records of this court in other appeals by De Marcos, as well as the record in this cause, disclose that he was convicted of manslaughter in Canada in 1934 and sentenced to life imprisonment; that later he was duly removed to the United States and confined in St. Elizabeths Hospital; that in 1940 he was adjudicated by the District Court to be of unsound mind, and has since been confined in that hospital.
Appellant herein alleges that at the hearing in this cause several physicians testified that appellee continues to be a person of unsound mind, suffering with paranoia, who is dangerous, particularly to others, and is not a proper person to be at large. Should De Marcos flee the District, our jurisdiction over this appeal might be thwarted and the appeal rendered ineffective, and on the record and in view of the foregoing, we are of opinion that appellee should be committed to the custody of the Superintendent of St. Elizabeths Hospital pending disposition of this appeal, or the further order of this court, and it is so ordered.